160 S.E.2d 281 (1968)
273 N.C. 475
STATE
v.
Roger SHOEMAKER.
No. 411.
Supreme Court of North Carolina.
April 10, 1968.
*282 Atty. Gen. T. W. Bruton, Asst. Atty. Gen. William W. Melvin, and Staff Atty. T. Buie Costen, Raleigh, for the State.
Barnes & Grimes, Lexington, for defendant.
PER CURIAM.
The sentence imposed does not exceed the maximum prescribed by the applicable statute so as to constitute cruel and unusual punishment and be violative of defendant's constitutional rights. State v. LePard, 270 N.C. 157, 153 S.E.2d 875; G.S. § 148-45. Neither is there merit in defendant's contention that the sentence imposed by the trial court constituted double punishment or double jeopardy, in violation of his constitutional rights, in that he had already been punished under prison regulations by being denied certain privileges and by being subjected to segregated confinement.
The prison rules authorized by G.S. § 148-11 are administrative and not judicial. The courts are not authorized to deal with the giving or withholding of privileges or rewards under these rules. State v. Garris, 265 N.C. 711, 144 S.E.2d 901. It follows that the administrative application of these rules by the prison authorities cannot affect sentences imposed by the courts.
The allegations contained in the bill of indictment are sufficient to charge and support a conviction of the felony of third offense of escape. State v. Worley, 268 N.C. 687, 151 S.E.2d 618.
An examination of the record and all assignments of error reveals no error prejudicial to defendant.
No error.